                                            Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SECURITIES AND EXCHANGE                         Case No. 18-cv-05080-JST
                                            COMMISSION,
                                   8                     Plaintiff,                         ORDER GRANTING PLAINTIFF’S
                                   9                                                        MOTION FOR DISCORGEMENT AND
                                                  v.                                        PENALTIES
                                  10
                                            MICHAEL B. ROTHENBERG, et al.,                  Re: ECF No. 83
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff Securities and Exchange Commission’s (“SEC”) motion for

                                  14   disgorgement and penalties against Defendant Michael B. Rothenberg. ECF No. 83. Rothenberg

                                  15   opposes the motion. ECF No. 90. The Court will grant the motion.

                                  16   I.       BACKGROUND

                                  17            On August 20, 2018, the SEC filed a complaint against both Rothenberg and his company,

                                  18   Rothenberg Ventures LLC (“RVMC”). ECF No. 1 (“Compl.”) ¶ 1. As alleged in the complaint,

                                  19   Rothenberg managed, owned, and operated RVMC, which served as an investment advisor to a

                                  20   series of venture capital funds. Id. ¶¶ 12-20. Rothenberg also initiated a series of personal

                                  21   business ventures under the umbrella of the “River” brand, including a car racing team and an

                                  22   online store. Id. ¶¶ 28-29. Though Defendants marketed the River brand to potential venture

                                  23   capital fund investors “as a vehicle that would benefit them by creating synergies between

                                  24   technology startups, entrepreneurs, and investors,” Defendants did not adequately disclose that the

                                  25   Funds would invest in the River brand companies – Rothenberg’s personal business ventures –

                                  26   themselves. Id. ¶¶ 32-33. When the River brand companies began to lose money, RVMC’s

                                  27   finance director warned Rothenberg that he needed to cut costs. Id. ¶ 35. Instead, Defendants

                                  28
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 2 of 9




                                   1   continued to improperly funnel money from the Funds into Rothenberg’s personal ventures and to

                                   2   “fund . . . his lifestyle.” Id. ¶ 36.

                                   3           In 2016, Defendants developed a proposed pooled investment fund, the Co-Fund, to invest

                                   4   in a privately held technology company by purchasing its common shares. Id. ¶¶ 48-52. Pursuant

                                   5   to Defendants’ marketing of the Co-Fund, they received $1.35 million in investments intended for

                                   6   the Co-Fund, which they promptly funneled into RVMC accounts, Rothenberg’s personal

                                   7   ventures, and Rothenberg’s personal bank account. Id. ¶¶ 53-56. When Defendants ultimately

                                   8   had to repay $1 million to a Co-Fund investor, they did so by liquidating assets of two of the

                                   9   Funds and misappropriating the profits. Id. ¶¶ 59-64.

                                  10           During this period, Defendants also misappropriated money from the Funds by knowingly

                                  11   withdrawing at least $7 million more in fees than was authorized by their agreements with

                                  12   investors. Id. ¶¶ 44-47, 65. Rothenberg used this money to pay expenses for River brand
Northern District of California
 United States District Court




                                  13   companies and his personal expenses. Id. ¶¶ 65-71. Defendants further engaged in a series of

                                  14   deceptive and self-dealing transactions to conceal all of the above misconduct. Id. ¶¶ 72-80.

                                  15           The complaint asserts two claims for relief: (1) Defendants violated Sections 206(1) and

                                  16   206(2) of the Advisers Act, 15 U.S.C. §§ 80b-6(1) and 80b-6(2), and (2) Defendants violated

                                  17   Section 206(4) of the Advisers Act, 15 U.S.C. § 80b-6(4), and Rule 206(4)-8 thereunder, 17

                                  18   C.F.R. § 275.206(4)-8. Id. ¶¶ 81-90.

                                  19           On October 17, 2018, Rothenberg consented to an entry of judgment of permanent

                                  20   injunction. ECF No. 19 (“Judgment”). RVMC consented to a judgment of permanent injunction

                                  21   the same day. ECF No. 20. As part of his Judgment, Rothenberg agreed to pay disgorgement of

                                  22   ill-gotten gains, prejudgment interest thereon, and a civil penalty pursuant to Section 209(e)(2)(C)

                                  23   of the Advisers Act, 15 U.S.C. § 80b-9(e)(2)(C). Judgment at 3. He also agreed, for the purposes

                                  24   of the motion for disgorgement and civil penalties, that:

                                  25                   (a) Defendant is precluded from arguing that he did not violate the
                                                       federal securities laws as alleged in the Complaint; (b) Defendant may
                                  26                   not challenge the validity of the Consent or this Judgment; (c) solely
                                                       for the purposes of such motion, the allegations of the Complaint shall
                                  27                   be accepted as and deemed true by the Court; and (d) the Court may
                                                       determine the issues raised in the motion on the basis of affidavits,
                                  28                   declarations, excerpts of sworn deposition or investigative testimony,
                                                                                         2
                                             Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 3 of 9



                                                       and documentary evidence, without regard to the standards for
                                   1                   summary judgment contained in Rule 56(c) of the Federal Rules of
                                                       Civil Procedure.
                                   2
                                       Id.
                                   3
                                                With liability already determined, the only issues before the Court are the appropriate
                                   4
                                       amounts for disgorgement, prejudgment interest, and civil penalties. The SEC seeks from
                                   5
                                       Rothenberg $18,776,800 in disgorgement, $3,663,323.47 in prejudgment interest, and a civil
                                   6
                                       penalty of $9 million. ECF No. 83 at 4. The SEC does not seek a monetary award against
                                   7
                                       RVMC, which is no longer controlled by Rothenberg. Id.
                                   8
                                       II.      DISCUSSION
                                   9
                                                A.     Disgorgement and Prejudgment Interest
                                  10
                                                       1.      Legal Standard
                                  11
                                                Once a defendant’s violation of federal securities law has been decided, “a district court
                                  12
Northern District of California




                                       has broad equity powers to order the disgorgement of ill-gotten gains obtained through the
 United States District Court




                                  13
                                       violation of the securities laws. Disgorgement is designed to deprive a wrongdoer of unjust
                                  14
                                       enrichment, and to deter others from violating securities laws by making violations unprofitable.”
                                  15
                                       SEC v. Platforms Wireless, 617 F.3d 1072, 1096 (9th Cir. 2010) (quoting SEC v. First Pac.
                                  16
                                       Bancorp, 142 F.3d 1186, 1191 (9th Cir. 1998)) (internal quotation marks omitted). “The amount
                                  17
                                       of disgorgement should include all gains flowing from the illegal activities.” Id. (quoting SEC v.
                                  18
                                       JT Wallenbrock & Assocs., 440 F.3d 1109, 1114 (9th Cir. 2006)). The SEC bears the “burden of
                                  19
                                       persuasion that its disgorgement figure reasonably approximates the amount of unjust
                                  20
                                       enrichment.” Id. (citing First Pac. Bancorp, 142 F.3d at 1191). Once the SEC has met its burden,
                                  21
                                       the burden shifts to the defendant to demonstrate that the figure is not a reasonable approximation.
                                  22
                                       Id.
                                  23
                                                A court may order disgorgement even if the violator “is no longer in possession of such
                                  24
                                       funds due to subsequent, unsuccessful investments or other forms of discretionary spending.” JT
                                  25
                                       Wallenbrock & Assocs., 440 F.3d at 1115-16. Moreover, when parties “unlawfully received
                                  26
                                       money from investors . . . [t]his was the rough equivalent of receiving an ‘interest free loan’ from
                                  27
                                       investors.” Platforms Wireless, 617 F.3d at 1099. Disgorgement, therefore, typically includes
                                  28
                                                                                          3
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 4 of 9




                                   1   prejudgment interest to ensure that wrongdoers do not profit from their illegal conduct. SEC v.

                                   2   Cross Fin. Servs., Inc., 908 F. Supp. 718, 734 (C.D. Cal. 1995).

                                   3                  2.      Analysis

                                   4          Here, the SEC seeks to disgorge $18,776,800 from Rothenberg, plus an additional

                                   5   $3,663,323.47 in interest. ECF No. 83 at 4. In support of its motion, the SEC presents the

                                   6   declaration, supplemental declaration, and expert report of forensic accountant Gerald T.

                                   7   Fujimoto. ECF Nos. 84, 92, 84-1. Fujimoto is a partner at Deloitte Financial Advisory Services

                                   8   LLP with approximately 35 years of accounting experience, including 16 years in forensic

                                   9   accounting. ECF No. 84 ¶¶ 1-2. Fujimoto concludes:

                                  10                  There is, in the aggregate, an asset shortfall across the Rothenberg
                                                      Investment Funds of approximately $18.8 million, nearly all of which
                                  11                  was (i) transferred to Mr. Rothenberg personally (approximately $3.8
                                                      million) (ii) utilized to fund other entities under Mr. Rothenberg’s
                                  12                  control (approximately $8.8 million), and (iii) used to payRVMC
Northern District of California
 United States District Court




                                                      expenses over and above the management and administrative fees to
                                  13                  which RVMC was entitled under the terms of the Management
                                                      Agreements (approximately $5.7 million).
                                  14
                                       ECF No. 84-1 at 6.
                                  15
                                              Additionally, the SEC calculates the interest on these gains to be $3,663,323.47. ECF
                                  16
                                       No. 83 at 20. As ordered in the Judgment, that amount was calculated based on the rate of interest
                                  17
                                       used by the Internal Revenue Service for the underpayment of federal income tax as set forth in 26
                                  18
                                       U.S.C. § 6621(a)(2). See id.; Judgment at 3.
                                  19
                                              Based on the evidence presented, the Court finds that the SEC has set forth a reasonable
                                  20
                                       approximation of Rothenberg’s ill-gotten gains. The burden then shifts to Rothenberg to show
                                  21
                                       that the SEC’s approximation is unreasonable. He fails to meet this burden.
                                  22
                                              Without offering pertinent numerical values or any financial evidence, Rothenberg asserts
                                  23
                                       three arguments in an effort to reduce the disgorgement amount. First, Rothenberg attempts to
                                  24
                                       relitigate many of the allegations in the SEC’s complaint that, for the purposes of this motion, the
                                  25
                                       Court must accept as true. See Judgment at 3. In accord with the Judgment, the Court rejects
                                  26
                                       Rothenberg’s arguments that he neither misappropriated investor funds, spent misappropriated
                                  27
                                       funds, nor personally benefitted from the misappropriation as alleged in the complaint.
                                  28
                                                                                         4
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 5 of 9




                                   1          Second, Rothenberg argues that the SEC’s proposed amount is inaccurate because it fails

                                   2   to account for what he describes as authorized “indirect investments” in his “River Accelerator

                                   3   Investment” companies. ECF No. 90 at 8-9, 12, 15-16. However, the SEC accounts for all proper

                                   4   investments in these companies for which it found evidentiary support. See ECF No. 84 ¶¶ 5, 16;

                                   5   ECF No. 92 ¶ 3. Fujimoto examined all pertinent accounting records and did not find any

                                   6   evidence of “indirect investments” of the type Rothenberg describes, ECF No. 92 ¶¶ 5-6, and

                                   7   Rothenberg provides no evidence regarding the specific amounts or existence of these allegedly

                                   8   authorized “indirect investments,” see ECF No. 90 at 8-9, 12, 15-16.

                                   9          Third, Rothenberg argues that the $3.1 million Fujimoto identifies as payments to law

                                  10   firms, see ECF No. 84-1 at 28, “should be excluded from any disgorgement analysis in this case,”

                                  11   ECF No. 90 at 15. He asserts that the Fund Operating Agreements (“Agreements”) include

                                  12   provisions indemnifying him in “this lawsuit and any other action or threatened litigation against
Northern District of California
 United States District Court




                                  13   him arising out of his role in managing the Funds” and authorizing him “to pursue litigation

                                  14   against third parties on behalf of the Funds and charge the costs of litigation to the Funds.” ECF

                                  15   No. 90 at 14. While Rothenberg provides the Court copies of these Agreements, he fails to

                                  16   provide any evidence showing that the $3.1 million at issue was authorized by the Agreement

                                  17   provisions he cites. For example, he claims that he spent an unspecified amount of this money on

                                  18   “a pending lawsuit against [Silicon Valley Bank] naming two of the Funds as plaintiffs.” Id. But

                                  19   the SEC notes that there is no evidence that the particular fund whose assets he used to pay for the

                                  20   lawsuit was a plaintiff or stood to benefit from it. ECF No. 91 at 8. Neither has Rothenberg

                                  21   presented evidence that the attorneys’ fees at issue were incurred in defense of suits covered by the

                                  22   Agreements’ indemnification provisions. ECF No. 90 at 13. Without such evidence, the Court

                                  23   cannot reasonably conclude what, if any, portion of these legal fees were authorized by the

                                  24   Agreements.

                                  25          Rothenberg next makes two legally baseless arguments in an attempt to avoid payment of

                                  26   any disgorgement. First, he argues that “this court has no authority to award disgorgement in this

                                  27   case.” ECF No. 90 at 28. The statement is incorrect. See SEC v. World Capital Mkt., Inc., 864

                                  28   F.3d 996, 1003 (9th Cir. 2017) (in SEC civil enforcement actions, “federal courts may grant any
                                                                                        5
                                           Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 6 of 9




                                   1   equitable relief that may be appropriate or necessary for the benefit of investors . . . including

                                   2   disgorgement of the gains obtained from securities law violations”) (internal quotation marks

                                   3   omitted); SEC v. Platforms Wireless Intern. Corp., 617 F.3d 1072, 1096 (9th Cir. 2010) (district

                                   4   courts have “broad equity powers to order the disgorgement of ill-gotten gains obtained through

                                   5   the violation of the securities laws”) (internal quotation marks omitted). The “sole question” in

                                   6   the case Rothenberg cites was “whether disgorgement, as applied in SEC enforcement actions, is

                                   7   subject to [a five-year statute of limitations].” Kokesh v. SEC, 137 S. Ct. 1635, 1642 n.3 (2017);

                                   8   see also id. (“Nothing in this opinion should be interpreted as an opinion on whether courts

                                   9   possess authority to order disgorgement in SEC enforcement proceedings.”).1

                                  10          Second, Rothenberg argues that even if the Court has the authority to order disgorgement,

                                  11   “that remedy would necessarily be limited only to the recovery of any so-called ill-gotten gains it

                                  12   can prove are currently in Mr. Rothenberg’s possession.” ECF No. 90 at 25. Again, Rothenberg
Northern District of California
 United States District Court




                                  13   misstates the law, which is that “ongoing possession of the funds is not required for

                                  14   disgorgement.” World Capital Mkt., 854 F.3d at 1007 (“ongoing possession of the funds is not

                                  15   required for disgorgement”); see also Platforms Wireless, 617 F.3d at 1098 (“A person who

                                  16   controls the distribution of illegally obtained funds is liable for the funds he or she dissipated as

                                  17   well as the funds he or she retained.”); JT Wallenbrock, 440 F.3d at 1116 (“The manner in which

                                  18   [the recipient of ill-gotten funds] chose to spend the illegally obtained funds has no relevance to

                                  19   the disgorgement calculation.”).2 Defendant Rothenberg must therefore pay $18,776,800 in

                                  20   disgorgement, plus an additional $3,663,323.47 in interest, regardless of whether the ill-gotten

                                  21   gains are currently in his possession.

                                  22

                                  23   1
                                         As Rothenberg notes, ECF No. 99, the Supreme Court recently granted certiorari on the specific
                                  24   question “[w]hether the Securities and Exchange Commission may seek and obtain disgorgement
                                       from a court as "equitable relief" for a securities law violation even though [the Supreme] Court
                                  25   has determined that such disgorgement is a penalty.” Charles Liu, et al. v. SEC, No. 18-1501
                                       (U.S. Supreme Court, November 1, 2019). This Court must apply the law as it currently stands.
                                  26   2
                                         Rothenberg cites Great-W. Life & Annuity Ins. Co. v. Knudson, 534 U.S. 204 (2002) in support
                                  27   of the proposition that disgorgement is limited “to the proceeds that were still in possession of the
                                       party against whom such equitable relief was sought.” ECF No. 90 at 28. The Court notes that
                                  28   this case involves an analysis of the equitable relief contemplated under ERISA § 502(a)(3)(B),
                                       not the relevant securities laws.
                                                                                          6
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 7 of 9




                                   1          B.      Civil Penalties

                                   2                  1.       Legal Standard

                                   3          The Advisers Act includes three tiers of civil penalties, with the amount of any penalty

                                   4   “determined by the court in light of the facts and circumstances.” 15 U.S.C. § 80b-9(e)(2). First-

                                   5   tier penalties, the least severe, may be imposed for any violation of the Act. See id. § 80b–

                                   6   9(e)(2)(A). Second-tier penalties may be imposed for violations that involve “fraud, deceit,

                                   7   manipulation, or deliberate or reckless disregard of a regulatory requirement.” Id. § 80b-

                                   8   9(e)(2)(B). Third-tier penalties may be imposed for violations that (i) involve “fraud, deceit,

                                   9   manipulation, or reckless disregard of a regulatory requirement,” and (ii) “directly or indirectly

                                  10   resulted in substantial losses or created a significant risk of substantial losses to other persons.”

                                  11   Id. § 80b-9(e)(2)(C).

                                  12          The district court has discretion over the specific amount of penalties imposed within each
Northern District of California
 United States District Court




                                  13   tier. SEC v. BIC Real Estate Dev. Corp., No. 16-cv-00344-LJO-JTL, 2017 WL 1740136, at *4

                                  14   (E.D. Cal. May 4, 2017) (citing SEC v. Brookstreet Sec. Corp., 664 Fed. Appx. 654, 656 (9th Cir.

                                  15   2016)); see also SEC v. Pentagon Capital Mgmt. PLC, 725 F.3d 279, 287 (2d Cir. 2013). Third-

                                  16   tier penalties, however, must not exceed the greater of either the specific statutory amount or “the

                                  17   gross amount of pecuniary gain to such defendant as the result of the violation.” 15 U.S.C. § 80b–

                                  18   9(e)(2)(A)-(C). The Ninth Circuit has articulated five factors for courts to consider in determining

                                  19   the appropriate amount of civil penalties: (1) the degree of scienter involved; (2) the isolated or

                                  20   recurrent nature of the infraction; (3) the defendant’s recognition of the wrongful nature of his

                                  21   conduct; (4) the likelihood, because of the defendant’s professional occupation, that future

                                  22   violations might occur; and (5) the sincerity of the defendant’s assurances against future

                                  23   violations. S.E.C. v. Murphy, 626 F.2d 633, 655 (9th Cir. 1980).

                                  24                  2.       Analysis

                                  25          Here, the SEC seeks third-tier penalties in the amount of $9 million, roughly half the $18.8

                                  26   million Rothenberg misappropriated from investors. ECF No. 83 at 20. The Court finds this tier

                                  27   and amount appropriate.

                                  28          A third-tier penalty is appropriate in this case because Rothenberg’s violation involved
                                                                                          7
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 8 of 9




                                   1   fraudulent conduct that resulted in substantial losses for his investors. Rothenberg argues that a

                                   2   third-tier penalty is “unwarranted and completely inappropriate” because “no one has ever even

                                   3   disputed Mr. Rothenberg’s assertions that his investors’ holdings have significantly appreciated in

                                   4   value relative to their initial investment.” ECF No. 90 at 23. This assertion does not help

                                   5   Rothenberg. That his investors made some profit does not excuse his misappropriation – to the

                                   6   contrary, it suggests that they could have made even more money had Rothenberg not siphoned

                                   7   off their principal. To state the obvious, investors in a profitable fund are just as entitled to the

                                   8   protections of the law as those in an unprofitable one. The Court finds the SEC has proved that

                                   9   Rothenberg’s conduct “resulted in substantial losses” for his investors and that a third-tier penalty

                                  10   is warranted. Id. § 80b-9(e)(2)(C).

                                  11          As for the amount of this penalty, the majority of the Murphy factors weigh heavily in

                                  12   favor of the SEC’s proposed $9 million. Rothenberg argues that the SEC fails to demonstrate
Northern District of California
 United States District Court




                                  13   scienter because “[t]here is plenty of evidence to suggest that Mr. Rothenberg believed everything

                                  14   he was doing was lawful.” ECF No. 90 at 31 (pointing to the “indirect investment” argument

                                  15   addressed in the disgorgement analysis and alleging that “all of these transactions and operations

                                  16   were done in the open with the assistance of multiple team members . . .”). The SEC, however,

                                  17   points to evidence that Rothenberg altered his accounting records and created fake documents to

                                  18   conceal his actions on multiple occasions. See, e.g., ECF No. 84 ¶¶ 24-25, 35-36. This evidence,

                                  19   coupled with Rothenberg’s ongoing inability or unwillingness to take responsibility for his actions

                                  20   and recognize the wrongfulness of his conduct, demonstrates that a $9 million civil penalty is

                                  21   appropriate.

                                  22                                              CONCLUSION

                                  23          For the aforementioned reasons, the SEC’s motion is hereby GRANTED. Defendant

                                  24   Michael B. Rothenberg shall pay disgorgement of $18,776,800, plus prejudgment interest of

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           8
                                          Case 4:18-cv-05080-JST Document 100 Filed 12/20/19 Page 9 of 9




                                   1   $3,663,323.47, for a total of $22,440,123.47. Rothenberg shall pay an additional civil penalty of

                                   2   $9,000,000.

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 20, 2019
                                                                                      ______________________________________
                                   5
                                                                                                    JON S. TIGAR
                                   6                                                          United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        9
